Case 1:19-cv-23234-KMW Document 45 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   1:19-cv-23234-KMW/EGT


  NOOK DIGITAL, LLC,

                          Plaintiff,

         vs.

  NUU LIMITED and NOETIC, INC.,

                    Defendants.
  _________________________________/

      MOTION TO WITHDRAW ATTORNEY LEILA SOCKOLOV’S APPEARANCE

         Defendants, NUU LIMITED and NOETIC, INC., by and through undersigned counsel,
  hereby file its Motion to Withdraw Attorney Leila Sockolov’s Appearance. In support, Defendants
  state the following.
         Local Rule 11.1(d)(3)(A) requires that “no attorney shall withdraw the attorney’s
  appearance in action or proceeding except by leave of Court after notice served on the attorney’s
  client and opposing counsel. A motion to withdraw shall include a current mailing address for the
  attorney’s client or the client’s new or remaining counsel.” Defendants request that attorney Leila
  Sockolov be removed from the instant case because she is no longer with the lead counsel’s firm
  Intellectual Property Law Group LLP and no longer represents Defendants. Notice has been
  served on Defendants and opposing counsel, and the current mailing address for the remaining
  counsel is included in the signature block below.
         WHEREFORE, Defendants move that the Court withdraw Leila Sockolov’s appearance as
  co-counsel on behalf of Defendants.
                         CERTIFICATE OF GOOD FAITH CONFERENCE
         Counsel for the movant has conferred with all parties or non-parties who may be affected
  by the relief sought in the motion in a good faith effort to resolve the issues raised in the motion
  and is authorized to represent that Plaintiff is unopposed to the relief sought herein.
Case 1:19-cv-23234-KMW Document 45 Entered on FLSD Docket 05/15/2020 Page 2 of 2



  Dated: May 15, 2020                      Respectfully submitted,

                                           /Jessica Neer McDonald/
                                           John Cyril Malloy, III
                                           Florida Bar No. 964,220
                                           jcmalloy@malloylaw.com
                                           Meredith Frank Mendez
                                           Florida Bar No. 502,235
                                           mmendez@malloylaw.com
                                           Jessica Neer McDonald
                                           Florida Bar No. 125,559
                                           jnmcdonald@malloylaw.com
                                           MALLOY & MALLOY, P.L.
                                           2800 S.W. Third Avenue
                                           Miami, Florida 33129
                                           Telephone: (305) 858-8000
                                           Facsimile: (305) 858-0008

                                           Local Counsel for Defendants
                                           Nuu Limited and Noetic, Inc.

                                           and

                                           Otto O. Lee
                                           olee@iplg.com
                                           Kevin Viau
                                           kviau@iplg.com
                                           Jenny Hong-Gonzalez
                                           jhonggonzalez@iplg.com
                                           Intellectual Property Law Group LLP
                                           1871 The Alameda, Suite 250
                                           San Jose, California 95126
                                           Telephone: (408) 286-8933
                                           Facsimile: (408) 286-8932
                                           *Appearing Pro Hac Vice

                                           Lead Counsel for Defendants
                                           Nuu Limited and Noetic, Inc.




                                       2
